Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Galit Levitin on 2/9/2021.

The application has been amended as follows: 

In The Claims
	In claim 1, in line 4 delete “and”; in line 10 after “garment” insert - - , wherein the garment comprises a left leg portion and a right leg portion and wherein the garment comprises one knit fabric, at least a portion of the left leg portion and at least a portion of the right leg portion includes a first type of knit stitch and at least another portion of the left leg portion and the right leg portion comprises a second type of knit stitch, wherein the first type of knit stitch and the second type of knit stitch are different. - - .
	Cancel claim 15.
	In claim 17, in line 5 delete “and”; in line 6 delete “and”; in line 12 after “garment” insert - - , wherein the garment comprises a left leg portion and a right leg portion and wherein the garment comprises one knit fabric, at least a portion of the left leg portion and at least a portion of the right leg portion includes a first type of knit stitch and at least another portion of the left leg portion and the right leg portion comprises a second type of knit stitch, wherein the first type of knit stitch and the second type of knit stitch are different. - - .
	Cancel claim 22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732